                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         NORTHERN DIVISION
                           No. 2:20-CV-00050-KS

KATE LINDSEY,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )          ORDER
                                    )
ANDREW SAUL,                        )
 Commissioner of Social Security,   )
                                    )
                  Defendant.        )
____________________________________)

       Pursuant to the power of this Court to enter a judgment affirming, modifying

or reversing the Commissioner’s decision with remand in Social Security actions

under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

and upon consideration of the Commissioner’s unopposed request to remand this

cause for further administrative proceedings, the Court hereby reverses the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g), and remands the

case to the Commissioner for further administrative proceedings with respect to

Plaintiff’s claim of disability. See Shalala v. Schaefer, 509 U.S. 292 (1993);

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      SO ORDERED this 28th day of May 2021.



                                        ________________________________________
                                        ____
                                        __ ____
                                           __ _ ______
                                                    ____
                                                       ______
                                                       __  _____
                                                              ____
                                                                 ____________________
                                                                                    __
                                        KIMBERLY
                                        KIIMBERLY    LY
                                                     LY A. SWANK
                                        UNITED STATES MAGISTRATE JUDGE
